       Case 4:19-cr-00044-RSB-CLR Document 42 Filed 02/26/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                                 CASE NO.: 4:19-cr-44

 EDDIE SELLERS,

        Defendant.


                                           ORDER

       This matter is before the Court on Defendant Eddie Sellers’ Motion for Credit for Time

Served. (Doc. 40.) The Government has filed a Motion to Dismiss Sellers’ Motion, (doc. 41), and

Defendant has failed to respond to it. For the reasons stated by the Government in its Motion to

Dismiss, it appears that Sellers failed to exhaust his administrative remedies prior to complaining

to this Court regarding the Bureau of Prisons’ calculation of his sentence.        Moreover, the

Government also explained that Sellers must seek remedy in his district of confinement. Sellers

failed to file any response to the Government’s Motion or otherwise explain why this Court is the

proper venue for the relief he seeks. Therefore, the Court DISMISSES Defendant’s Motion,

(doc. 40), and GRANTS the Government’s Motion to Dismiss, (doc. 41).

       SO ORDERED, this 26th day of February, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
